DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to interpretation under 35 U.S.C. 112(f) has been fully considered and is maintained. 
Applicant’s arguments with respect to rejection under 35 U.S.C. 112(b) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Upon reviewing the specification:
“a tracking target detecting unit”, ¶30 indicates that it is an element of the “control device 10” depicted in Fig. 1, which the control device is further described that it can be a “CPU which reads software from the storage unit 28”. 
“storage unit“, ¶29 indicates a “storage unit 28 stores therein the information on the tracking target and the information on the influencing factor” that is formed of a “random access memory (RAM)”.
“an influencing factor detecting unit”, ¶30 indicates that it is an element of the “control device 10” depicted in Fig. 1, which the control device is further described that it can be a “CPU which reads software from the storage unit 28”.
“an adjustment amount calculating unit”, ¶30 indicates that it is an element of the “control device 10” depicted in Fig. 1, which the control device is further described that it can be a “CPU which reads software from the storage unit 28”.
“an AI analyzing unit”, ¶78 indicates that “AI analyzing unit 72 may be formed of hardware or may be formed of software and whether or not hardware and/or software are/is used therefor is arbitrary”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,6,10 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1)
Regarding claim 1, Strobert teaches, 
A control device (¶158 and Fig. 20, “a closed loop control system of the motion adjustment module 1100” which includes a “user mobile device central processing unit 116”) for an automatic tracking camera that automatically tracks and images a tracking target, (¶158,and 152, where “rotation alters the visual information sent from the user mobile device camera module 1106 to the user mobile device central processing unit 1116, and the process then repeats” which “execute the methods and operations disclosed” where “processing element 290” may perform “method 1000 to correct for movement of the camera 294”, “method 1300 to track and keep an object in the image frame”, and “method 1400 to adjust the rotation of the captured images or video”) the control device comprising:
5a tracking target detecting unit (¶136 and Fig. 13-1304, “processing element 290” which implements the “method 1300” with “operation 1304”) configured to detect, (¶136 and Fig. 13-1304, operation 1304 where “processing element 290 detects and object”) based on information on the tracking target, (¶136, “trained to detect certain classes or patterns of objects or otherwise”) the tracking target from an image captured by the automatic tracking camera; (¶136, where the “element 290 scans the pixels of the image data to determine if a focus object is present within the image, e.g., an object that should be the centered focus of a frame or otherwise "locked on" by the camera module”) 
an influencing factor detecting unit (¶137,138,148, and Fig. 13-1306-13108, 14-1408, “processing element 290” which implements the “method 1300” with “operation 1306”-“operation 1310”, and “operation 1408”) 10configured to detect the influencing factor (¶137,138, 148, and Fig. 14-1408, “processing element 290 determines a boundary around the object”, “processing element 290 determines a position of the object boundary”, and “processing element 290 determines the current rotation data of the user mobile device 270 from the rotation data”) by image recognition of an image captured by the automatic tracking camera, (¶137, 139, such that “processing element 290 may adjust the object boundary as the object becomes larger or smaller in the image frame”, “processing element 290 may determine that the bottom edge of the object boundary is 50 pixels from the bottom of the image frame” then used to “determine a velocity vector”) and 
an adjustment amount calculating unit (¶139-142, and Fig. 13- 1300,14-1400, “processing element 290” which implements the “method 1300” and “method 1400”) 15configured to calculate an imaging direction adjustment amount (¶139 and 141, “determines a distance from the object boundary to a selected region” based on “pixels, physical measurements, or the like” which is then used to adjust “an actuator to counteract the motion of the object boundary relative to the selected region”) for the automatic tracking camera, (¶139 and 140,  “velocity vector, or a direction and rate of change of the distance between the object boundary and the selected region” such that when the “boundary around the skier moves to less than 100 pixels from an edge of the frame, the method would proceed to operation 1314 and adjust an actuator”) (¶140 and 139, “processing element 290 determines whether the distance between the object boundary and the selected region is less than a threshold” of how “quickly the object boundary may reach the selected region”) set by the influencing factor detecting unit (¶140, ““boundary around the skier moves to less than 100 pixels from an edge of the frame, the method would proceed to operation 1314 and adjust an actuator”) and a past movement amount of the tracking target. (¶149-151 and Fig. 14-1410-1414, “operation 1410, and the processing element 290 determines a change in rotation data relative to the initial rotation data recorded in operation 1406” which is then used to adjust “an actuator, or a digital rotation of an image, to counteract the change in rotation data determined in operation 1410”)
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine Strobert’s embodiment exemplified in Fig. 13 with the embodiment exemplified in Fig. 14 which tracks the camera motion needed for adjusting for target motion and monitoring the rotation of the imager. This will combine both adjustments from both the motion of the object being imaged and also the motion of the person using the imager since the processor is capable of both tracking and keeping and object in the image frame while also adjust for rotation of the captured images or video. 
But does not explicitly teach,
a storage unit configured to store registered data defining a relation between an influencing factor that influences a movement amount of the tracking target and an influence degree of the influencing factor; 

	However, Marty teaches additionally, 
a storage unit (¶162, “memory 125”) configured to store registered data defining a relation between an influencing factor that influences a movement amount of the tracking target (¶162, storing determined the “slope of the playing surface at various locations”) and an influence degree of the influencing factor; (¶162, “surface data 252 may have a value indicating a degree to which the surface is sloped” such that such “data may be predefined and stored in memory 125”)
an influencing factor detecting unit (¶162, “control logic 122”) configured to detect the influencing factor, (¶162, “at least one image of the playing surface may be captured with a camera 351 and the depth sensor 47” analyzed by “control logic 122”) and set the influence degree that corresponds to the influencing factor by reading the registered data from the storage unit; (¶162, control logic 122 “determine the slope of the playing surface at various location” such that “playing surface is effectively mapped” in a calibration process so that “slope of the playing surface (relative to gravity) at various locations”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the Camera adjustment of Strobert with the monitoring system of Marty which will analyze imaged locations. This can provide for more accurate trajectory calculations which improves performance. 

Regarding claim 4, the embodiments of Strobert with Marty teach the limitation of claim 1,

influencing factor is a moving body, (¶138 and 140, “operation 1308 and the processing element 290 determines a position of the object boundary” to determine “a velocity vector, or a direction and rate of change of the distance between the object boundary and the selected region” such as when the object is a “skier”) and the influence degree of the influencing factor (¶138, position “relative to one or more edges of an image frame of the image data”) is a value that differs depending on a positional relation between the tracking target (¶118, 140, 137, “position of the object boundary” of the “skier” that is the “object”) and the influencing 15factor. (¶138, “processing element 290 determines a distance from a top of the image boundary relative to a top edge of a frame of the image data”)

Regarding claim 6, the embodiments of Strobert with Marty teach the limitation of claim 1,
	Strobert teaches additionally, 
information on the influencing factor is an imaging direction of the automatic tracking camera. (¶144,145, Fig. 14,1A, and 2, “method 1400 of adjusting the rotation of image data of a user mobile device 270” upon which the “motion adjustment module 100”  that contains the “camera 294” is mounted on)

Regarding claim 10, it is the method claim of device claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 10. 
	
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1) with Fukagai; Takuya (US 20190050994 A1)
Regarding claim 2, the embodiments of Strobert with Marty teach the limitation of claim 1, 
	Marty teaches additionally,
The storage unit stores, (¶162, “memory 125”) as registered data, (¶162, data stored in “memory 125”) multiple influencing factors and their respective influence degrees corresponding to the multiple influencing factors; (¶162, “plurality of locations on the playing surface, the surface data 252 may have a value indicating a degree to which the surface is sloped, such as a value indicating an angle of the direction of gravity” stored in “memory 125”)
Two or more influencing factors (¶162, “plurality of locations on the playing surface” as the surface data 252)
	Strobert teaches additionally,  
In response to detection, by the influencing factor detecting unit, of the influencing factors, (¶152, “processing element 290” performs correction “for movement of the camera 294”, “to track and keep an object in the image frame”, while also “adjust the rotation of the captured images or video”) the influencing factor detecting unit (¶140, “processing element 290”) calculates a final influence degree, based on a value based on influence 25degrees (¶140,141,150, and 151, “threshold” for motion adjustment and “threshold” for rotation adjustment) corresponding respectively to the 34PJVA-19791-USinfluencing factors. (¶140,141,150, and 151, “threshold relative to the left and right edges of the frame could be 100 pixels” to determine distances for motion adjustment and “z-axis rotation threshold is +/-2 degree” for rotation adjustment)

a value calculated based on influence degrees corresponding respectively to influencing factors
	However, Fukagai teaches additionally, 
Influencing factor detecting unit (¶259, “obtaining unit 162”) sets a value calculated based on influence degrees corresponding respectively to the influencing factors. (¶259, “may calculate the weighted mean corresponding to the duration of the tracking for the threshold value of object detection”)
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine the embodiments of Strobert’s with the monitoring system of Marty with the thresholds of Fukagai which can adjust the threshold value. This can improve tracking of objects by using tracking information from past frames. 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1) in view of Tsuji; Ryosuke et al. (US 20170163879 A1)
Regarding claim 3, the embodiments of Strobert with Marty teach the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 3,
However, Tsuji teaches additionally, 
the adjustment amount calculating unit (¶56, “tracking amount calculation unit 111”) calculates an imaging direction adjustment amount Vx in a horizontal direction (¶56, “obtains a tracking correction amount” in a “vertical” direction of an image) and an imaging direction adjustment amount Vy in a vertical direction (¶56, “obtains a tracking correction amount” in a “horizontal” direction of an image) of the automatic tracking (¶24 and Fig. 2, “CPU 105 constitutes the subject tracking apparatus” for the camera 101) using equations: 
Vx = a x Mx + x1 (¶56, “obtains a tracking correction amount” in a “vertical” direction changes tracking level by changing the magnitude of the added “count value” on the basis of “the likelihood (subject likelihood) as an output of the subject tracing unit 110” which is then added to the difference between the subject position and the center position in a horizontal direction of an image)
Vy = B x My + y1 (¶56, “obtains a tracking correction amount” in a “vertical” direction changes tracking level by changing the magnitude of the added “count value” on the basis of “the likelihood (subject likelihood) as an output of the subject tracing unit 110” which is then added to the difference between the subject position and the center position in a vertical direction of an image)
where, x1 is a distance from a center of the image to the tracking target in the horizontal direction of the image captured by the automatic tracking camera, (¶56, “tracking the subject on the basis of a difference between the subject position (namely, centroid position) and the image center position (subject target position)” in a horizontal direction of an image) y1 is a distance from a center of the image to the tracking target in the vertical direction of the image captured by the automatic tracking camera, (¶56, “tracking the subject on the basis of a difference between the subject position (namely, centroid position) and the image center position (subject target position)” in a vertical direction of an image) Mx is an imaging direction adjustment amount in the horizontal direction which is last calculated, (¶56, “the position of the subject moves to the target position by adding the count value for each of the sampling times” to the difference between the subject position and the center position in a horizontal direction of an image) My is an imaging direction adjustment amount in the vertical direction which is last calculated, (¶56, “the position of the subject moves to the target position by adding the count value for each of the sampling times” to the difference between the subject position and the center position in a vertical direction of an image) a is an influence decree of the horizontal direction, (¶56, changes to a tracking level by changing the magnitude of the added “count value” on the basis of “the likelihood (subject likelihood) as an output of the subject tracing unit 110” in a horizontal direction of an image) and B is an influence degree of the vertical direction. (¶56, changes to a tracking level by changing the magnitude of the added “count value” on the basis of “the likelihood (subject likelihood) as an output of the subject tracing unit 110” in a vertical direction of an image)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the Camera adjustment of Strobert with the monitoring system of Marty with the tracking of Tsuji which will track a subject according to the center of an image. This allows for reducing a wrong tracking operation on a wrong subject tracing on the basis of an image pickup. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1) with Linden; Erik (US 20190303723 A1) with Corona; Enrique et al. (US 20200053286 A1)
Regarding claim 5, the embodiments of Strobert with Marty teach the limitation of claim 1,
	Strobert teaches additionally, 
(¶138, “processing element 290 determines a distance from a top of the image boundary relative to a top edge of a frame of the image data; a distance from the left side of the image boundary to the left edge of the frame;” of the “object” which has a determined “object boundary”) 
	but does not explicitly teach, 
the adjustment amount calculating unit sets a target of adjustment of imaging direction for the automatic tracking camera to a position where the tracking target is displaced 25in the same directions by a x dx in the horizontal 35PJVA-19791-USdirection and by b x dy in the vertical direction from the center of an image captured by the automatic tracking camera, and 
a and b are values larger than 0 and smaller than 1.
	However, Linden teaches additionally, 
the adjustment amount calculating unit sets a target of adjustment of imaging direction for the automatic tracking camera to a position where the tracking target is displaced 25in the same directions by a x dx in the horizontal 35PJVA-19791-USdirection and by b x dy in the vertical direction from the center of an image captured by the automatic tracking camera (¶77,74, and Fig. 11-1114,1110, “operation 1114, the eye tracking system generates a corrected distance between the user eye and the camera” based on the distance correction, where the “distance correction c is a correction factor and the eye tracking system multiplies the estimated rough distance by this factor to generate the corrected distance” which the correction factor is generated from a neural network that “predicts (i) a distance correction c and (ii) a 2D gaze origin and a 2D gaze direction”)

	But does not explicitly teach, 
a and b are values larger than 0 and smaller than 1.
	However, Corona teaches,
a and b are values larger than 0 and smaller than 1. (¶56 apply a drift correction factor calculated as a fraction of the measured drift”)
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine the embodiments of Strobert’s with the monitoring system of Marty with the correction of Linden with the factor of Corona which can be calculated as a fraction. This type of correction can be gradually corrected without jumps or sudden changes.

Claim 7,9 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1)  with Linden; Erik (US 20190303723 A1) 
Regarding claim 7, the embodiments of Strobert with Marty teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 7,
	However, Linden teaches additionally, 
An artificial intelligence (AI) analyzing unit, which is the influencing factor detecting unit, (¶24 and 25, “neural network”) configured to set the influence degree (¶24, “neural network is properly trained to predict gaze information”) by using artificial intelligence, (¶25, “warped images are input to the neural network that, in turn, predicts a 2D gaze vector per eye and a distance correction for the rough distance”) based on two or more of the influencing factors, (¶26 and 27, “because the neural network predicts a distance correction and 2D gaze vectors” using “training images show user eyes that gazed at gaze points located in the 2D planes of the cameras, while other training images show user eyes that gazed at gaze points outside of the 2D planes”) wherein 
the adjustment amount calculating unit calculates the imaging direction adjustment amount for the automatic 20tracking camera, (¶53, “neural network 650 outputs a distance correction 652 and 2D gaze vectors 654 (one per eye).  The distance correction 652 is a multiplicative correction factor that can multiplied with the estimated distance 632 to correct this estimate and generate a corrected distance”) based on the influence degree set by the AI analyzing unit and the past movement amount of the tracking target. (¶27, “training images show user eyes that gazed at gaze points located in the 2D planes of the cameras, while other training images show user eyes that gazed at gaze points outside of the 2D planes” that are then used to predict “Gaze lines (also referred to as gaze rays) are predicted from the gaze angles and distances between the gaze points and the gaze lines (gaze point-to-gaze line distances”)
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine the embodiments of Strobert’s with the monitoring system of Marty with the correction of Linden which will correct using Neural network correction of a 2D image. This kind of function can correct can be trained using diverse training images which will minimize differences between true and predicted distances.  

Regarding claim 9, the embodiments of Strobert with Marty with Linden teach the limitation of claim 7,

		Two or more of the influencing comprise at least one of:
an influencing factor (¶152, “trained to detect certain classes or patterns of objects or otherwise may rely on object detection databases or the like”) that has been registered as an image; (¶136, “processing element 290 may be trained to detect human faces; pets; vehicles such as cars, airplanes, boats or the like; celestial bodies, such as the sun, moon, planets stars or the like; or other objects of interest”)
imaging direction of the automatic tracking camera; (¶144,145, Fig. 14,1A, and 2, “method 1400 of adjusting the rotation of image data of a user mobile device 270” upon which the “motion adjustment module 100”  that contains the “camera 294” is mounted on) and 
moving velocity of the tracking target. (¶134 and Fig. 13, “method 1300 of operating the motion adjustment module 100 as shown in FIG. 12, to reduce or eliminate blur induced by motion of the subject 304”)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1) with Linden; Erik (US 20190303723 A1) with TSUNO; Naoyuki et al. (US 20180342077 A1)
Regarding claim 8, the embodiments of Strobert with Marty with Linden teach the limitation of claim 7,
	Linden teaches additionally, 
AI analyzing unit36PJVA-19791-US (¶53, “neural network 650”) calculates a correct answer for influence degree by analyzing the image captured by the automatic tracking camera (¶53, “eye warped images 642 and the face warped image 644 are input to the neural network 650” when then the neural network 650 “outputs a distance correction 652 and 2D gaze vectors 654 (one per eye)”) by using the influence degree that has been set, (¶24 and 40, “neural network is properly trained to predict gaze information” where the neural network “learns to predict a distance correction from the warped image rather that predicting this correction based on warped image”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine the embodiments of Strobert’s with the monitoring system of Marty with the correction of Linden which will correct using a neural network correction of a 2D image. This kind of function can correct can be trained using diverse training images which will minimize differences between true and predicted distances.  
	But does not explicitly teach,
executes deep learning by using the correct 5answer for influence degree and the two or more of the influencing factors as teacher data.
	However, Tsuno teaches additionally, 
executes deep learning (¶234 and Fig. 20, “deep-learning training part 204” which processes steps S506-S512 as depicted in Fig. 21) by using the correct 5answer for influence degree (¶235, step S507 determines teacher data as ”right answer label”) and the two or more of the influencing factors (¶235, step S507 determines teacher data as ”input data”) as teacher data. (¶235-238, at step S508 “deep-learning training part 204 inputs the "input data" to the neural network for the forward pass”, then calculates a loss 209 that which then “input the loss 2099 to the neural network for the backward pass to update a weight during training”)
It would have been obvious to one with ordinary skill in the art at the time of filing the invention to combine the embodiments of Strobert’s with the monitoring system of Marty with the correction of Linden with the updating of Tsuno which updates the weighting based on deep-.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Strobert, JR.; Erik C. et al. (US 20190260943 A1) in view of Marty; Alan W. et al. (US 20170161561 A1) in view of Tsuji; Ryosuke et al. (US 20170163879 A1) in view of NAKANO; Kanako et al. (US 20140079290 A1)
Regarding claim 11, the embodiments of Strobert with Marty teach the limitations of claim 1,
	Marty teaches additionally, 
the tracking target is a player of a basketball game, (¶64, “processing system 46 may identify the player who is dribbling to determine which team is on offense”)
the influencing factor is an image of a hoop,  (¶162, “in this calibration process, the direction of gravity” is determined by “finding within an image an object of known orientation, as described above for the basketball hoop” used for orienting surface data 252) 
	But does not explicitly teach the additional limitation of claim 11,
	However, Tsuji teaches additionally, 
the registered data defines influence degrees for a movement of the automatic tracking camera in a horizontal direction and a movement of the automatic tracking camera in a vertical direction, (¶56, “tracking amount calculation unit 111 obtains a tracking correction amount in each of vertical and horizontal directions of an image” where calculation of the tracking correction amount is in each direction)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the Camera adjustment of Strobert with the monitoring system of Marty with the tracking of Tsuji which will track a subject according to the center of an image. This 
But does not explicitly teach the additional limitation of claim 11,
However, Nakano teaches additionally, 
the influencing factor detecting unit sets the influence degree in the vertical direction higher than the influence degree in the horizontal direction, (¶210, “focus on the distance from the origin along the vertical axis if the user wants to put priority”, which does not focus on the horizontal axis, to view “motion speed of the golf swing (positional change)”) in response to detecting the influencing factor in the image. (¶210, “replaying target moving image (information capable of specifying the candidate)” based on the distance from the origin of the candidate)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the Camera adjustment of Strobert with the monitoring system of Marty with the tracking of Tsuji with the image processing of Nakano which can prioritize focus on an axis. This kind of sorting can provide for higher similarity to a reference moving image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDEMIO NAVAS JR/Examiner, Art Unit 2483